Citation Nr: 1410831	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-45 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for stress fractures of the third and fourth metatarsals of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Sharon Sting


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 until September 1985.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A Videoconference hearing was held on November 16, 2011.  A transcript of the hearing is of record.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current right foot stress fracture disorder is related to active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a right foot stress fracture disorder have been met.  38 U.S.C.A. § § 1110, 1111, 1131, 1132, 5107 (West 2002); 38 C.F.R. § § 3.102, 3.303, 3.159 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting in full the claim for service connection for a right foot fracture disorder.  Thus, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  Service Connection

The Veteran contends that his current right foot metatarsal stress fractures are related to right foot metatarsal stress fractures he experienced in service.  Specifically, he claims that he was diagnosed with stress fractures in the right foot after an injury during Infantry Training School in October 1980.  He claims that he injured the same area again in October 1983 and was put on light duty.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service treatment records show that the Veteran reported experiencing right foot pain after Infantry Training School in November 1983.  He was diagnosed with a right foot sprain.  Shortly thereafter in December 1983, x-rays showed a possible stress fracture of the second metatarsal.  In November 1983, the Veteran complained of numbness leading to pain in the right foot.  A November 1983 service record shows that the Veteran was put on limited duty for two weeks and was restricted from participating in exercises involving the lower extremities.  

At a February 2010 VA examination, the Veteran was diagnosed with stress fractures of the third and fourth metatarsals.  The examiner stated that he could not opine as to the etiology of the Veteran's stress fractures without resorting to mere speculation.  He did not provide a rationale for his speculative opinion, but he did note that the Veteran sought treatment after service and that bone scans have revealed stress fractures.  

Post-service private treatment records show that the Veteran was treated for right foot pain in March 2008.  In May 2008 the private physician noted that the Veteran had a history of stress fractures in the military, and that the Veteran reported his current symptoms to be similar to those he experienced in service.  In June 2008, a bone scan confirmed stress fractures of the third and fourth metatarsals.  A July 2008 private treatment record shows that the Veteran was diagnosed with stress fractures of the third and fourth metatarsals.  Although treatment records begin in March 2008, the Veteran claims that he sought treatment for his right foot condition six month after discharge, but that the records are unavailable due to the doctor's death.  A November 2011 opinion from the Veteran's primary care physician states that the patient had stress fractures in the military and has had multiple episodes since that time.  He opines that stress fractures tend to reoccur, and that the Veteran's current injury is probably related to his original in-service injury.  

The evidence in this case is at least in equipoise as to whether the Veteran's right foot stress fracture disorder is related to his active service.  Accordingly, the Board concludes that the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for a right foot disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  The claim is granted.  


ORDER

The claim of entitlement to service connection for stress fractures of the third and fourth metatarsals of the right foot is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


